Cite as 2014 Ark. 100

                 SUPREME COURT OF ARKANSAS
                                          No.   CV-14-107

                                                     Opinion Delivered   February 27, 2014
ABRAHAM GRANT                                        PRO SE MOTION FOR RULE ON
                                PETITIONER           CLERK [LINCOLN COUNTY CIRCUIT
                                                     COURT, NO. UNKNOWN]
v.

VERA REYNOLDS, LINCOLN COUNTY                        MOTION DENIED.
CIRCUIT CLERK
                   RESPONDENT


                                          PER CURIAM

       On January 22, 2014, petitioner Abraham Grant tendered to this court a pro se motion

for rule on the Lincoln County Circuit Clerk, alleging that the circuit clerk had failed to perform

some duty. As the motion pertained to the circuit clerk, and not the clerk of this court, it was

returned to petitioner so that he could proceed with it in circuit court. See Willis v. Circuit Clerk

of Sebastian County, 2009 Ark. 515 (per curiam) (A motion for rule on circuit clerk alleging a

failure of the clerk to perform a duty was returned to be filed in the circuit court in which the

respondent was serving as circuit clerk.). On January 23, 2014, petitioner tendered an

amendment to the motion for rule on circuit clerk that was also returned to him.

       Now before us is petitioner’s pro se motion for rule on the clerk of this court, asking that

we direct our clerk to file the motion and amended motion here. The motion for rule on our

clerk was not accompanied by a certified record of any proceeding in circuit court.

       The motion is denied. The circuit court has jurisdiction to consider a claim that its clerk

should perform a particular duty. See Willis, 2009 Ark. 515. Petitioner has failed to establish that

there is any basis for this court to assume jurisdiction of the matter.

       Motion denied.
       Abraham Grant, pro se petitioner.
       No response.